Case 2:18-bk-23361-RK   Doc 65 Filed 11/20/18 Entered 11/20/18 07:53:19   Desc
                         Main Document     Page 1 of 9
Case 2:18-bk-23361-RK   Doc 65 Filed 11/20/18 Entered 11/20/18 07:53:19   Desc
                         Main Document     Page 2 of 9
Case 2:18-bk-23361-RK   Doc 65 Filed 11/20/18 Entered 11/20/18 07:53:19   Desc
                         Main Document     Page 3 of 9
Case 2:18-bk-23361-RK   Doc 65 Filed 11/20/18 Entered 11/20/18 07:53:19   Desc
                         Main Document     Page 4 of 9
Case 2:18-bk-23361-RK   Doc 65 Filed 11/20/18 Entered 11/20/18 07:53:19   Desc
                         Main Document     Page 5 of 9
Case 2:18-bk-23361-RK   Doc 65 Filed 11/20/18 Entered 11/20/18 07:53:19   Desc
                         Main Document     Page 6 of 9
Case 2:18-bk-23361-RK   Doc 65 Filed 11/20/18 Entered 11/20/18 07:53:19   Desc
                         Main Document     Page 7 of 9
Case 2:18-bk-23361-RK   Doc 65 Filed 11/20/18 Entered 11/20/18 07:53:19   Desc
                         Main Document     Page 8 of 9
Case 2:18-bk-23361-RK   Doc 65 Filed 11/20/18 Entered 11/20/18 07:53:19   Desc
                         Main Document     Page 9 of 9
